09/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 19-0392


                                        DA 19-0392


 STATE OF MONTANA,
                                                                  .F rd EL D
                                                                   SEP 2 9 2020
              Plaintiff and Appellee,                                   Gr-..-±ensn.rood

                                                                       (,r

       v.                                                          ORDER

 PHILLIP BRUINSMA,

              Defendant and Appellant.



       Counsel for the Appellant Phillip Bruinsma filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Bruinsma was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Bruinsma's appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Bruinsrna personally.
      DATED this Z--11-3 ay of September, 2020.




                                                              Chief Justice
              Ak
    g-1       411_,_


          Justices




2